UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 15-2376


MARK A. PANOWICZ,

                       Plaintiff – Appellant,

          v.

SHARON L. HANCOCK, in individual capacity; SHARON L.
HANCOCK, Clerk of the Circuit Court for Charles County (in
official capacity),

                       Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.    Deborah K. Chasanow, Senior District
Judge. (8:11-cv-02417-DKC)


Submitted:   October 7, 2016                 Decided:   October 24, 2016


Before WILKINSON, KING, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Mark A. Panowicz, Appellant Pro Se.        Michele J. McDonald,
Assistant Attorney General, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Mark   A.    Panowicz   seeks    to   appeal    the    district    court’s

orders granting summary judgment for the defendant Sharon L.

Hancock, denying leave to amend, and denying his motions for

reconsideration and to reopen sovereign immunity issues.                        We

have     reviewed     the   record     and   find     no     reversible    error.

Accordingly, we affirm for the reasons stated by the district

court.     Panowicz v. Hancock, No. 8:11-cv-02417-DKC (D. Md. July

9, 2015; Oct. 5, 2015).         We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials     before   this    court   and   argument      would   not    aid   the

decisional process.



                                                                          AFFIRMED




                                        2